Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
EXAMINER’S AMENDMENT
2. 	Authorization for this examiner’s amendment was given in an interview with Jeff Greene on 5/20/2022.  The application has been amended as follows: 
Claims 11, 16, ln. 1, after the word “plate” the phrase --for use with a paving machine-- has been added.

Claims 12-15, 17-20, ln. 1, after the phrase “wear plate” the phrase --for use with a paving machine-- has been added.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 11, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Beek 
et al. US 2013/0183092.  Van Beek et al. disclose a paving machine comprising:
A frame, a screed, a hopper (24), a feeder (44), having a feeder bed (46) and extends 
between the hopper and the screed, a conveyor (26) disposed above the feeder 
floor for conveying paving material to the feeder. 
A feeder protection system (60) including at least a 1st pair of wear plates (62, 94, 104), 
each having at least one tab (106) defining an aperture (130).  [0016-26].

With respect to claims 2, 3 Van Beek et al. disclose the frame (20) includes at least one side frame member defining at least one slot (170).  As well as a chain guard 

Allowable Subject Matter
4. 	Claims 4-10, 12-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				5/21/2022